SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-12892 MISSION COMMUNITY BANCORP (Exact name of registrant as specified in its charter) California 77-0559736 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 3380 S. Higuera St., San Luis Obispo, California93401 (Address of principal executive offices) (805) 782-5000 Issuer’s telephone number Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 or Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:7,855,066 shares of common stock outstanding as of August 3, 2012. Page 1 of 52 Mission Community Bancorp June 30, 2012 Index PART I – FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at June 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three-Month and Six-Month Periods Ended June 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income for the Three-Month and Six-Month Periods Ended June 30, 2012 and 2011 5 Condensed Consolidated Statements of Changes of Shareholders’ Equity for the Six-Month Period Ended June 30, 2012 6 Condensed Consolidated Statements of Cash Flows for the Six-Month Periods Ended June 30, 2012 and 2011 7 Notes to Consolidated Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3.Quantitative and Qualitative Disclosures About Market Risk 47 Item 4.Controls and Procedures 47 PART II – OTHER INFORMATION Item 1.Legal Proceedings 48 Item 1A.Risk Factors 48 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3.Defaults Upon Senior Securities 48 Item 4.Mine Safety Disclosures 48 Item 5.Other Information 48 Item 6.Exhibits 49 Page 2 of 52 PART I Item 1.Financial Statements Mission Community Bancorp and Subsidiaries Condensed Consolidated Balance Sheets Unaudited (dollars in thousands) June 30, 2012 December 31, 2011 Assets Cash and due from banks $ $ Certificates of deposit in other banks Investment securities available for sale Loans held for sale Loans, net of unearned income Less allowance for loan and lease losses ) ) Net loans Federal Home Loan Bank stock and other stock, at cost Premises and equipment Other real estate owned Company owned life insurance Core deposit intangible asset, net of accumulated amortization Accrued interest and other assets Total Assets $ $ Liabilities and Shareholders' Equity Deposits: Noninterest-bearing demand $ $ Money market, NOW and savings Time certificates of deposit Total deposits Junior subordinated debt securities Accrued interest and other liabilities Warrant liability Total liabilities Mezzanine financing: Redeemable Bancorp-issued preferred stock, Series A, B and C; liquidation value of $1,205 Redeemable subsidiary-issued preferred stock; liquidation value of $6,400 at June 30, 2012, and $7,000 at December 31, 2011 Shareholders' equity: Common stock - 50,000,000 shares authorized; issued and outstanding: 7,855,066 at June 30, 2012 and 7,755,066 at December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 3 of 52 Mission Community Bancorp and Subsidiaries Condensed Consolidated Statements of Operations Unaudited (dollars in thousands, except per share data) For the Three Months Ended For the Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Interest Income Interest and fees on loans $ Interest on investment securities Other interest income 24 6 68 16 Total interest income Interest Expense Interest on money market, NOW and savings deposits 69 Interest on time certificates of deposit Other interest expense 82 25 55 Total interest expense Net interest income Provision for loan and lease losses - - Net interest income (loss) after provision for loan and lease losses Non-interest income Service charges on deposit accounts Gain on sale of loans - 35 8 Loan servicing fees, net of amortization 44 35 82 59 Gain on sale or call of available-for-sale securities - - Gain (loss) or writedown of other real estate owned and premises and equipment 70 70 ) 23 Change in fair value of warrant liability 49 79 Other income and fees 56 Total non-interest income Non-interest expense Salaries and employee benefits Occupancy expenses Furniture and equipment Data processing Professional fees Marketing and business development 91 56 93 Office supplies and expenses 67 Insurance and regulatory assessments 81 Loan and lease expenses Other real estate expenses 42 98 Amortization of core deposit intangible asset - - Other expenses Total non-interest expense Income (loss) before income taxes ) ) ) Income tax expense 3 5 3 5 Net income (loss) $ $ ) $ ) $ ) Less dividends on preferred stock 64 Net income (loss) attributable to common stock $ $ ) $ ) $ ) Per Common Share Data: Net income (loss) - basic $ $ ) $ ) $ ) Net income (loss) - diluted $ $ ) $ ) $ ) Average common shares outstanding - basic Average common shares outstanding - diluted N/A N/A N/A The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 4 of 52 Mission Community Bancorp and Subsidiaries Consolidated Statements of Comprehensive Income Unaudited (dollars in thousands) For the Three Months Ended For the Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Net income (loss) $ $ ) $ ) $ ) Other comprehensive income: Unrealized gains arising during the period on available-for-sale securities, net of taxes of $-0- Less reclassification adjustment for securities gains included in net income ) - ) - Other comprehensive income Comprehensive income $ Mission Community Bancorp and Subsidiaries Condensed Consolidated Statement of Changes in Shareholders' Equity (Unaudited - dollars in thousands) Common Stock Additional Paid-In Accumulated Accumulated Other Comprehensive Shares Amount Capital Deficit Income Total Balance at December 31, 2011, as previously reported $ $ $ ) $ $ Adjustment to net contribution from shareholder recognized in additional paid-in capital for Santa Lucia merger - Balance at January 1, 2012, as adjusted $ $ $ ) $ $ Exercise of common stock warrants Dividends declared on subsidiary-issued preferred stock ) ) Stock-based compensation 73 73 Cancellation of warrants accounted for as liabilities Net (loss) ) ) Other comprehensive income - Balance at June 30, 2012 $ $ $ ) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 5 of 52 Mission Community Bancorp and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited - dollars in thousands) For the Six Months Ended June 30, 2012 June 30, 2011 Operating Activities Net (loss) income $ ) $ ) Adjustments to reconcile net (loss) income to net cash (used in) operating activities: Depreciation Accretion of discount on securities and loans, net Amortization of core deposit intangible asset - Accretion of discount on assets acquired in merger ) - Amortization of discount on liabilities assumed in merger 56 - Provision for loan and lease losses - Stock-based compensation 73 69 Gain on sale of available-for-sale securities ) - Gain on sale of loans (8 ) ) Gains on disposition of loans held for sale ) ) Change in the fair value of warrant liability ) ) Net losses and writedowns of fixed assets or other real estate owned ) Increase in company-owned life insurance ) ) Net increase in accrued taxes receivable - - Other, net ) ) Proceeds from loan sales Loans originated for sale - ) Net cash used in operating activities ) ) Investing Activities Net decrease (increase) in deposits in other banks ) Purchase of available-for-sale securities ) ) Proceeds from maturities, calls and paydowns of available-for-sale securities Proceeds from sales of available-for-sale securities - Net decrease (increase) in loans held for investment ) Net decrease in loans held for sale Net decrease in Federal Home Loan Bank and other stock Purchases of premises and equipment ) ) Additional investments in other real estate owned - ) Proceeds from sale of premises and equipment 17 - Proceeds from sale of other real estate owned Net cash provided by (used in) investing activities ) ) Financing Activities Net increase (decrease) in demand deposits and savings accounts Net increase (decrease) in time deposits ) Net decrease in other borrowings ) ) Additional costs of 2010 shareholder rights offering - ) Proceeds from exercise of common stock warrants - Payment of dividends on preferred stock ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash changes: Change in unrealized gains (losses) on available-for-sale securities Loans reclassified to held for sale - Real estate acquired by foreclosure Adjustments to net contribution from shareholder recognized in additional paid-in capital for Santa Lucia merger - Cancellation of warrants accounted for as liabilities ) - Supplemental disclosures of cash flow information: Interest paid Taxes paid 3 2 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Page 6 of 52 Mission Community Bancorp and Subsidiary Notes to Condensed Consolidated Financial Statements (unaudited) Note 1 – Basis of Presentation and Management Representations The unaudited consolidated financial statements include accounts of Mission Community Bancorp (“the Company”) and its subsidiaries, Mission Community Bank (“the Bank”) and Mission Asset Management, Inc. (“MAM”), and the Bank’s subsidiary, Mission Community Development Corporation.All material inter-company balances and transactions have been eliminated. These financial statements have been prepared in accordance with the Securities and Exchange Commission’s rules and regulations for quarterly reporting and, therefore, do not necessarily include all information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles.These financial statements should be read in conjunction with the Company’s Form 10-K for the year ended December 31, 2011, which was filed on March 30, 2012. Operating results for interim periods are not necessarily indicative of operating results for an entire fiscal year.In the opinion of management, the unaudited financial statements for the three-month and six-month periods ended June 30, 2012 and 2011 reflect all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the Company’s financial position and results of operations. The Bank has been organized as a single reporting segment and operates five branches in the Central Coast area of California (in the cities of San Luis Obispo, Paso Robles, Atascadero, Arroyo Grande and Santa Maria).In addition, the Bank operates a loan production office in San Luis Obispo, with a primary focus on Small Business Administration (“SBA”) lending, and a Food and Agriculture Division, operating through a loan production office in Oxnard, California. The Bank’s primary source of revenue is providing real estate, commercial (including SBA-guaranteed loans) and agricultural loans to customers, who are predominately small and middle-market businesses and individuals. The Bank’s deposits are insured by the Federal Deposit Insurance Corporation (FDIC) up to applicable legal limits. Certain reclassifications have been made to prior period balances to conform to classifications in 2012, with no impact to previously reported net loss or shareholders’ equity. Note 2 – Stock Based Compensation Plans The Company has a stock option plan, adopted in 1998, which is more fully described in Note J to the consolidated financial statements in the Company’s Annual Report on Form 10-K.The 1998 Stock Option Plan has been terminated with respect to the granting of future options under the Plan.In 2008 the Company adopted the Mission Community Bancorp 2008 Stock Incentive Plan, which provides for the grant of various equity awards, including stock options. Page 7 of 52 On September 27, 2011 the Board of Directors of the Company approved and adopted the Mission Community Bancorp 2011 Equity Incentive Plan (the “2011 Plan”).The 2011 Plan has also been approved by the Company’s shareholders.The 2011 Plan provides for the issuance of both “incentive” and “nonqualified” stock options, restricted stock awards, stock appreciation rights and stock awards.Awards under the 2011 Plan may be made to salaried officers and employees of the Company and its affiliates, to non-employee directors of the Company and its affiliates, and to consultants providing services to the Company and its affiliates.Awards under the 2011 Plan may be granted on such terms and conditions as are established by the Board of Directors or an authorized Committee of the Board of Directors in its discretion.Awards may be granted as performance-based compensation under section 162(m) of the Internal Revenue Code. The Company determines the fair value of options granted on the date of grant using a Black-Scholes-Merton option pricing model, which uses assumptions based on expected option life, expected stock volatility and the risk-free interest rate. The expected volatility assumptions used by the Company are based on the historical volatility of the Company’s common stock over the most recent period commensurate with the estimated expected life of the Company’s stock options. The Company bases its expected life assumption on its historical experience and on the terms and conditions of the stock options it grants to employees. The risk-free rate is based on the U.S. Treasury yield curve for the periods within the contractual life of the options in effect at the time of the grant. The Company also makes assumptions regarding estimated forfeitures that will impact the total compensation expenses recognized. No options were granted in the six months ended June 30, 2012.The fair values of options granted in the six months ended June 30, 2011, were estimated on the date of grant using the following assumptions: Date of grant 1/25/2011 4/4/2011 Number of options granted Exercise price $ $ Market price of common stock $ $ Expected stock price volatility % % Expected option life (years) 6 6 Risk-free interest rate % % Weighted average fair value of all options granted during the period: 3 months ended 6/30/11 $
